
	

115 S2711 IS: Enhancing Access to Addiction Treatment Act of 2018
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2711
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2018
			Ms. Hassan (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend section 303 of the Controlled Substances Act to facilitate waivers of the separate
			 registration requirement for physicians dispensing narcotic drugs to
			 individuals for maintenance treatment or detoxification treatment.
	
	
 1.Short titleThis Act may be cited as the Enhancing Access to Addiction Treatment Act of 2018. 2.Waivers for maintenance or detoxification treatment (a)WaiverSection 303(g)(2)(G)(ii) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(ii)) is amended by adding at the end the following:
				
 (VIII)The physician graduated from an accredited school of allopathic medicine or osteopathic medicine in the United States during the 5-year period ending on the date on which the physician submits to the Secretary a written notification under subparagraph (B) and successfully completed a comprehensive allopathic or osteopathic medicine curriculum or accredited medical residency that—
 (aa)included not less than 24 hours of training on treating and managing opiate-dependent patients; and
 (bb)included, at a minimum—
 (AA)the training described in items (aa) through (gg) of subclause (IV); and (BB)training with respect to any other best practice the Secretary determines should be included in the curriculum, which may include training on pain management, including assessment and appropriate use of opioid and non-opioid alternatives.
							.
			(b)Grants
 (1)In generalThe Secretary of Health and Human Services shall establish a grant program under which the Secretary may make grants to accredited schools of allopathic medicine or osteopathic medicine and teaching hospitals located in the United States to support the development of curricula that meet the requirements under subclause (VIII) of section 303(g)(2)(G)(ii) of the Controlled Substances Act, as added by subsection (a).
 (2)Authorization of appropriationsThere are authorized to be appropriated for grants under paragraph (1), $4,000,000 for each of fiscal years 2019 through 2023.
 (c)Technical amendmentSection 102(24) of the Controlled Substances Act (21 U.S.C. 802(24)) is amended by striking Health, Education, and Welfare and inserting Health and Human Services. 